DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 4/2/2021.  Claims 1-20 are pending in the case.  Claims 1, 11, and 18 are independent claims.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 10-12, 14-16, 18, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Wang et al. (US 2011/0295852 A1, hereinafter Wang).

As to independent claim 1, Wang discloses a method comprising:
receiving, by a user device, a message comprising natural language words (“an Email message 304 sent by the friend, Sandra, to the user, Joe,” paragraph 0059 lines 4-5);
preloading, based on a natural language word of the message matching a key word (“the Email message 304 includes a number of words and phrases that pertain to a dining theme (e.g., ‘dinner’ 306, ‘dinner’ 308, ‘Spanish restaurant’ 310, and ‘rice dishes’ 312. The Email message 304 also includes at least one word or phrase that pertains to a scheduling topic (e.g., ‘Monday night but not Tuesday’ 314). The Email message 304 also includes at least one word or phrase that pertains to a mapping topic (e.g., ‘downtown’ 316), and so on,” paragraph 0059 lines 9-17), an application associated with the key word (“In the example of FIG. 4, the resource selection module 110 presents the second selectable icon 404 (corresponding to a calendar application) because the Email message 304 includes at least some phraseology pertaining to time and date information. The resource selection module 110 presents the third selectable icon 406 because the Email message 304 includes at least some phraseology pertaining to dining. The resource selection module 110 selects the fourth selectable icon 408 because the Email message 304 includes at least some phraseology pertaining to location,” paragraph 0065 lines 1-10); and
providing, on a pre-determined area depicted on a display of the user device, a user interface element that, responsive to user input, launches the application associated with the key word (“In the example of FIG. 4, the resource selection module 110 presents the second selectable icon 404 (corresponding to a calendar application) because the Email message 304 includes at least some phraseology pertaining to time and date information. The resource selection module 110 presents the third selectable icon 406 because the Email message 304 includes at least some phraseology pertaining to dining. The resource selection module 110 selects the fourth selectable icon 408 because the Email message 304 includes at least some phraseology pertaining to location,” paragraph 0065 lines 1-10), wherein the pre-determined area (figure 4 part 410) is separate from a display area in which the message is displayed (figure 3 part 304).

As to dependent claim 3, Wang further discloses a method comprising sending, by the user device and based on the message, a request to receive a user application library comprising a plurality of key words associated with a plurality of application types, wherein each application type corresponds to an application; and receiving the user application library (“In block 1306, the resource selection module 110 can receive the individual-domain score information from entity Z,” paragraph 0094 lines 1-3).

As to dependent claim 4, Wang further discloses a method comprising determining, by the user device, that a body of the message comprises a natural language word that matches a key word of the plurality of key words of the user application library (“the Email message 304 includes a number of words and phrases that pertain to a dining theme (e.g., ‘dinner’ 306, ‘dinner’ 308, ‘Spanish restaurant’ 310, and ‘rice dishes’ 312. The Email message 304 also includes at least one word or phrase that pertains to a scheduling topic (e.g., ‘Monday night but not Tuesday’ 314). The Email message 304 also includes at least one word or phrase that pertains to a mapping topic (e.g., ‘downtown’ 316), and so on,” paragraph 0059 lines 9-17).

As to dependent claim 5, Wang further discloses a method wherein the message comprises one of an email or a text message (“an Email message 304 sent by the friend, Sandra, to the user, Joe,” paragraph 0059 lines 4-5).

As to dependent claim 6, Wang further discloses a method wherein the user interface element comprises an icon displayed on the display (“In the example of FIG. 4, the resource selection module 110 presents the second selectable icon 404 (corresponding to a calendar application) because the Email message 304 includes at least some phraseology pertaining to time and date information. The resource selection module 110 presents the third selectable icon 406 because the Email message 304 includes at least some phraseology pertaining to dining. The resource selection module 110 selects the fourth selectable icon 408 because the Email message 304 includes at least some phraseology pertaining to location,” paragraph 0065 lines 1-10).

As to dependent claim 7, Wang further discloses a method wherein data is transmitted, via the application, between the user device and a remote computing device (“A third selectable icon 406 identifies a restaurant recommendation resource. The user can search for relevant restaurant reviews via this resource. And a fourth selectable icon 408 represents a map-related resource. The user can search for map-related information using this resource,” paragraph 0063 lines 6-11 – the application must transmit a query to receive search results).

As to dependent claim 10, Wang further discloses a method comprising receiving, via a user interface provided to the user device, additional key words, wherein the preloading is based on a natural language word of the message matching one of the additional key words (“In block 1306, the resource selection module 110 can receive the individual-domain score information from entity Z. Note that blocks 1304 and 1306 can be repeated any number of times using the same language model, for different instances of context information,” paragraph 0094 lines 1-5).

As to independent claim 11, Wang discloses a method comprising:
receiving, by a user device, key words associated with one or more applications (“In the examples described above, an entity's data store may include documents or other items that pertain to a field (or fields) associated with an entity. Alternatively, or in addition, an entity may expressly create data which characterizes its services, such as by creating textual information which describes the features of application modules that it hosts. In any case, for each domain, the environment 100 computes the language model based on the data associated with the domain,” paragraph 0045 lines 1-9);
determining, by the user device, that a received message comprises a word that matches one of the key words (“the Email message 304 includes a number of words and phrases that pertain to a dining theme (e.g., ‘dinner’ 306, ‘dinner’ 308, ‘Spanish restaurant’ 310, and ‘rice dishes’ 312. The Email message 304 also includes at least one word or phrase that pertains to a scheduling topic (e.g., ‘Monday night but not Tuesday’ 314). The Email message 304 also includes at least one word or phrase that pertains to a mapping topic (e.g., ‘downtown’ 316), and so on,” paragraph 0059 lines 9-17); and
providing, on a pre-determined area depicted on a display of the user device, a user interface element that, responsive to user input, launches, based on the word matching one of the key words, an application of the one or more applications (“In the example of FIG. 4, the resource selection module 110 presents the second selectable icon 404 (corresponding to a calendar application) because the Email message 304 includes at least some phraseology pertaining to time and date information. The resource selection module 110 presents the third selectable icon 406 because the Email message 304 includes at least some phraseology pertaining to dining. The resource selection module 110 selects the fourth selectable icon 408 because the Email message 304 includes at least some phraseology pertaining to location,” paragraph 0065 lines 1-10), wherein the pre-determined area (figure 4 part 410) is separate from a display area in which the received message is displayed (figure 3 part 304).

As to dependent claim 12, Wang further discloses a method comprising preloading, based on the word matching one of the key words (“the Email message 304 includes a number of words and phrases that pertain to a dining theme (e.g., ‘dinner’ 306, ‘dinner’ 308, ‘Spanish restaurant’ 310, and ‘rice dishes’ 312. The Email message 304 also includes at least one word or phrase that pertains to a scheduling topic (e.g., ‘Monday night but not Tuesday’ 314). The Email message 304 also includes at least one word or phrase that pertains to a mapping topic (e.g., ‘downtown’ 316), and so on,” paragraph 0059 lines 9-17), the application (“In the example of FIG. 4, the resource selection module 110 presents the second selectable icon 404 (corresponding to a calendar application) because the Email message 304 includes at least some phraseology pertaining to time and date information. The resource selection module 110 presents the third selectable icon 406 because the Email message 304 includes at least some phraseology pertaining to dining. The resource selection module 110 selects the fourth selectable icon 408 because the Email message 304 includes at least some phraseology pertaining to location,” paragraph 0065 lines 1-10).

As to dependent claim 14, Wang further discloses a method wherein the message comprises one of an email or a text message (“an Email message 304 sent by the friend, Sandra, to the user, Joe,” paragraph 0059 lines 4-5).

As to dependent claim 15, Wang further discloses a method wherein the user interface element comprises an icon displayed on the display (“In the example of FIG. 4, the resource selection module 110 presents the second selectable icon 404 (corresponding to a calendar application) because the Email message 304 includes at least some phraseology pertaining to time and date information. The resource selection module 110 presents the third selectable icon 406 because the Email message 304 includes at least some phraseology pertaining to dining. The resource selection module 110 selects the fourth selectable icon 408 because the Email message 304 includes at least some phraseology pertaining to location,” paragraph 0065 lines 1-10).

As to dependent claim 16, Wang further discloses a method wherein data is transmitted, via the application, between the user device and a remote computing device (“A third selectable icon 406 identifies a restaurant recommendation resource. The user can search for relevant restaurant reviews via this resource. And a fourth selectable icon 408 represents a map-related resource. The user can search for map-related information using this resource,” paragraph 0063 lines 6-11 – the application must transmit a query to receive search results).

As to independent claim 18, Wang discloses a method comprising:
preloading, based on a natural language word of a received message matching a pre-determined word associated with an application (“the Email message 304 includes a number of words and phrases that pertain to a dining theme (e.g., ‘dinner’ 306, ‘dinner’ 308, ‘Spanish restaurant’ 310, and ‘rice dishes’ 312. The Email message 304 also includes at least one word or phrase that pertains to a scheduling topic (e.g., ‘Monday night but not Tuesday’ 314). The Email message 304 also includes at least one word or phrase that pertains to a mapping topic (e.g., ‘downtown’ 316), and so on,” paragraph 0059 lines 9-17), an application (“In the example of FIG. 4, the resource selection module 110 presents the second selectable icon 404 (corresponding to a calendar application) because the Email message 304 includes at least some phraseology pertaining to time and date information. The resource selection module 110 presents the third selectable icon 406 because the Email message 304 includes at least some phraseology pertaining to dining. The resource selection module 110 selects the fourth selectable icon 408 because the Email message 304 includes at least some phraseology pertaining to location,” paragraph 0065 lines 1-10);
providing, on a pre-determined area depicted on a display of a user device, a user interface element that, responsive to user input, launches the application (“In the example of FIG. 4, the resource selection module 110 presents the second selectable icon 404 (corresponding to a calendar application) because the Email message 304 includes at least some phraseology pertaining to time and date information. The resource selection module 110 presents the third selectable icon 406 because the Email message 304 includes at least some phraseology pertaining to dining. The resource selection module 110 selects the fourth selectable icon 408 because the Email message 304 includes at least some phraseology pertaining to location,” paragraph 0065 lines 1-10), wherein the pre-determined area (figure 4 part 410) is separate from a display area in which the received message is displayed (figure 3 part 304); and
transmitting, via the application and between the user device and a remote computing device, data (“A third selectable icon 406 identifies a restaurant recommendation resource. The user can search for relevant restaurant reviews via this resource. And a fourth selectable icon 408 represents a map-related resource. The user can search for map-related information using this resource,” paragraph 0063 lines 6-11 – the application must transmit a query to receive search results).

As to dependent claim 20, Wang further discloses a method comprising receiving, via a user interface provided to the user device, additional key words, wherein the preloading is based on a natural language word of the received message matching one of the additional key words (“In block 1306, the resource selection module 110 can receive the individual-domain score information from entity Z. Note that blocks 1304 and 1306 can be repeated any number of times using the same language model, for different instances of context information,” paragraph 0094 lines 1-5).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 13, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Veen (US 8819123 B1).

As to dependent claim 2, the rejection of claim 1 is incorporated.
Wang does not appear to expressly teach a method wherein the message is received from one of a predetermined plurality of senders.
Veen teaches a method wherein the message is received from one of a predetermined plurality of senders (“In order to deliver the converted file to the electronic device, the sender of the converted document needs to be included in a list of authorized senders. As such, the user of the electronic device would manually login into the personal documents service to add the sender’s email address to a list of authorized email addresses (also referred to herein as a whitelist) that can send web documents to the user device before attempting to send any web documents via the personal documents service,” column 3 lines 2-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the message of Wang to comprise the whitelist of Veen.  One would have been motivated to make such a combination to block malicious files.

As to dependent claim 9, the rejection of claim 1 is incorporated.
Wang does not appear to expressly teach a method comprising disabling, based on receiving a second message that is not received from one of a pre-determined list of senders, access to the second message.
Veen teaches a method comprising disabling, based on receiving a second message that is not received from one of a pre-determined list of senders, access to the second message (“In order to deliver the converted file to the electronic device, the sender of the converted document needs to be included in a list of authorized senders. As such, the user of the electronic device would manually login into the personal documents service to add the sender’s email address to a list of authorized email addresses (also referred to herein as a whitelist) that can send web documents to the user device before attempting to send any web documents via the personal documents service,” column 3 lines 2-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the message of Wang to comprise the whitelist of Veen.  One would have been motivated to make such a combination to block malicious files.

As to dependent claim 13, the rejection of claim 11 is incorporated.
Wang does not appear to expressly teach a method wherein the received message is received from one of a predetermined plurality of senders.
Veen teaches a method wherein the received message is received from one of a predetermined plurality of senders (“In order to deliver the converted file to the electronic device, the sender of the converted document needs to be included in a list of authorized senders. As such, the user of the electronic device would manually login into the personal documents service to add the sender’s email address to a list of authorized email addresses (also referred to herein as a whitelist) that can send web documents to the user device before attempting to send any web documents via the personal documents service,” column 3 lines 2-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the message of Wang to comprise the whitelist of Veen.  One would have been motivated to make such a combination to block malicious files.

As to dependent claim 19, the rejection of claim 18 is incorporated.
Wang does not appear to expressly teach a method comprising disabling, based on receiving a second message that is not from one of a pre-determined list of senders, access to the second message.
Veen teaches a method comprising disabling, based on receiving a second message that is not from one of a pre-determined list of senders, access to the second message (“In order to deliver the converted file to the electronic device, the sender of the converted document needs to be included in a list of authorized senders. As such, the user of the electronic device would manually login into the personal documents service to add the sender’s email address to a list of authorized email addresses (also referred to herein as a whitelist) that can send web documents to the user device before attempting to send any web documents via the personal documents service,” column 3 lines 2-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the message of Wang to comprise the whitelist of Veen.  One would have been motivated to make such a combination to block malicious files.

Claims 8 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Masterson et al. (US 2015/0281150 A1, hereinafter Masterson).

As to dependent claim 8, the rejection of claim 1 is incorporated.
Wang does not appear to expressly teach a method wherein the pre-determined area is provided in a bottom row of the display.
Masterson teaches a method wherein the pre-determined area is provided in a bottom row of the display (“As illustrated in FIG. 2B, the immersive view pane is positioned on the left side of the user interface 200, and the electronic mail view pane 215 remains displayed on the right side of the user interface 200. As should be appreciated, the respective viewing panes may be displayed in other orientations, for example in a right/left orientation where the immersive view pane is displayed on the right side of the user interface and the electronic mail pane is displayed on the left, a top/bottom orientation where the immersive view pane is displayed on the top of the interface 200 and the electronic communication pane is displayed on the bottom of the interface 200, or a bottom/top orientation where the immersive view pane is displayed on the bottom of the interface 200 and the electronic communication view pane is displayed on a top of the interface 200,” paragraph 0042 lines 6-20).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-determined area of Wang to comprise the bottom row of Masterson.  One would have been motivated to make such a combination to allow the user to arrange the display to their preference.

As to dependent claim 17, the rejection of claim 11 is incorporated.
Wang does not appear to expressly teach a method wherein the pre-determined area is provided in a bottom row of the display.
Masterson teaches a method wherein the pre-determined area is provided in a bottom row of the display (“As illustrated in FIG. 2B, the immersive view pane is positioned on the left side of the user interface 200, and the electronic mail view pane 215 remains displayed on the right side of the user interface 200. As should be appreciated, the respective viewing panes may be displayed in other orientations, for example in a right/left orientation where the immersive view pane is displayed on the right side of the user interface and the electronic mail pane is displayed on the left, a top/bottom orientation where the immersive view pane is displayed on the top of the interface 200 and the electronic communication pane is displayed on the bottom of the interface 200, or a bottom/top orientation where the immersive view pane is displayed on the bottom of the interface 200 and the electronic communication view pane is displayed on a top of the interface 200,” paragraph 0042 lines 6-20).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-determined area of Wang to comprise the bottom row of Masterson.  One would have been motivated to make such a combination to allow the user to arrange the display to their preference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 2018/0052586 A1 disclosing applications suggested based on content
Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicant is invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail.  If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145